EXHIBIT 10.2 RECEIVABLES PURCHASE AGREEMENT among ACCO BRANDS RECEIVABLES FUNDING LLC, as Seller, ACCO BRANDS USA LLC, as Servicer,. GOTHAM FUNDING CORPORATION, as the Purchaser, and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as the Agent, Dated as of January 9, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.01. Definitions and Rules of Construction 1 ARTICLE II AMOUNTS AND TERMS OF THE PURCHASES 1 Section 2.01. The Purchase Facility 1 Section 2.02. Making the Purchases; Capital Reductions 2 Section 2.03. Yield and Fees; Tranche Periods 3 Section 2.04. Settlement Procedures 4 Section 2.05. Payments and Computations, Etc. 5 Section 2.06. Yield Protection 5 Section 2.07. Increased Capital 6 Section 2.08. Taxes 6 Section 2.09. Rights Under Sale Agreement 8 ARTICLE III CONDITIONS OF PURCHASES 9 Section 3.01. Conditions Precedent to Initial Purchase 9 Section 3.02. Conditions Precedent to All Purchases 9 ARTICLE IV REPRESENTATIONS AND WARRANTIES 9 Section 4.01. Representations and Warranties of the Seller 10 Section 4.02. Representations and Warranties of the Servicer 15 ARTICLE V GENERAL COVENANTS 17 Section 5.01. Affirmative Covenants of the Seller and the Servicer 17 Section 5.02. Reporting Requirements of the Seller and the Servicer 20 Section 5.03. Negative Covenants of the Seller 22 Section 5.04. Negative Covenants of the Servicer 24 ARTICLE VI ADMINISTRATION OF RECEIVABLES 25 Section 6.01. Designation of Servicer 25 Section 6.02. Duties of the Servicer 26 Section 6.03. Rights of the Agent 27 Section 6.04. Responsibilities of the Seller 28 Section 6.05. Further Action Evidencing Agent’s Interest 28 ARTICLE VII EVENTS OF TERMINATION 29 Section 7.01. Events of Termination 29 i ARTICLE VIII INDEMNIFICATION 32 Section 8.01. Indemnities by the Seller 32 Section 8.02. Indemnities by the Servicer 33 ARTICLE IX MISCELLANEOUS 34 Section 9.01. Amendments, Etc. 34 Section 9.02. Notices, Etc. 34 Section 9.03. No Waiver; Remedies 34 Section 9.04. Binding Effect; Assignability 34 Section 9.05. GOVERNING LAW 35 Section 9.06. Costs and Expenses 35 Section 9.07. No Proceedings 35 Section 9.08. Execution in Counterparts; Severability 36 Section 9.09. Confidentiality 36 Section 9.10. Intended Tax Treatment 36 ii LIST OF ANNEXES, EXHIBITS AND SCHEDULES ANNEX I – Definitions and Rules of Construction EXHIBITA – Description of Credit and Collection Policy EXHIBITB – Form of Capital Purchase Request EXHIBITC – Form of Investor Report EXHIBITD– Form of Investment Certificate EXHIBITE– Form of Lock-Box Agreement EXHIBITF– [Reserved] EXHIBITG – Special Limits EXHIBITH– List of Closing Documents EXHIBITI– Form of Annual Audit/Agreed Upon Procedures SCHEDULE4.01(b)Locations of Chief Executive Offices of Seller; Records SCHEDULE4.01(f)Litigation SCHEDULE4.01(h)Lock Boxes & Lock Box Accounts SCHEDULE4.02(b)Locations of Chief Executive Offices of Servicer; Records RECEIVABLES PURCHASE AGREEMENT This RECEIVABLES PURCHASE AGREEMENT (this “Purchase Agreement”) dated as of January 9, 2008, among ACCO BRANDS RECEIVABLES FUNDING LLC, a Delaware limited liability company, (the “Seller”), ACCO BRANDS USA LLC, a Delaware limited liability company (“ACCO”), as Servicer (in such capacity, the “Servicer”) GOTHAM FUNDING CORPORATION, (the “Purchaser”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”), as Agent for the Purchaser (in such capacity, the “Agent”). ARTICLE I DEFINITIONS Section 1.01. Definitions and Rules of Construction.Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to them in Annex I.For purposes of this Purchase Agreement, the rules of construction set forth in Annex I shall govern. ARTICLE II AMOUNTS AND TERMS OF THE PURCHASES Section 2.01. The Purchase Facility.(a) Upon the terms and subject to the conditions set forth in this Purchase Agreement, from the Effective Date through the Business Day immediately preceding the Termination Date, the Seller agrees to sell, and the Purchaser agrees to buy, undivided percentage ownership interests (as further defined in Annex I, “Purchaser Interests”) in the Receivables Assets. (b) The Seller may, upon at least five Business Days’ prior written notice to the Agent, reduce the unused portion of the Purchase Limit; provided that each partial reduction of the Purchase Limit shall be in an amount equal to $2,000,000 or an integral multiple thereof.The Seller must give not less than 60 days notice to the Agent prior to reduction of the Purchase Limit to zero and termination of this Purchase Agreement in full. (c) The Purchase Limit may be increased at the request of the Seller, with the written consent of the Agent, the Purchaser and the Liquidity Provider, each in its sole discretion; provided that no Event of Termination or Incipient Termination Event shall have occurred and be continuing.Upon delivery of the written consent described below, this Purchase Agreement shall be deemed to be amended to reflect the new Purchase Limit consented to therein.The increased portion of the Purchase Limit will be on the same terms as are contained herein at the time of such increase. (d) The Agent shall deliver to the Seller promptly after the receipt of such notice from the Seller written (which may be delivered by facsimile or e-mail, with telephone confirmation of receipt) confirmation of the amount of such increase or reduction of the Purchase Limit and the date such increase or reduction is effective. Section 2.02. Making the Purchases; Capital Reductions.(a) Each purchase of undivided percentage ownership interests in the Receivables Assets by the Purchaser hereunder shall consist of either (i) a purchase madewith new funds provided by the Purchaser (each, a “Capital Purchase”) or (ii) a purchase made by the Purchaser with funds consisting of Collections allocated to the Purchaser Interests pursuant to the terms of this Purchase Agreement (each, a “Reinvestment Purchase”). (b) Capital Purchases.The Seller shall provide the Agent with a purchase notice, in the form of Exhibit B (each a “Capital Purchase Request”), no later than 1:00 p.m. (New York City time) on the Business Day that is one Business Day prior to each Capital Purchase.The Agent shall promptly notify the Purchaser of the contents of any such Capital Purchase Request.Each Capital Purchase Request shall, except as set forth below, be irrevocable and shall specify the requested Purchase Price (for which the initial amount shall not be less than $1,000,000 and thereafter in $100,000 increments) and date of purchase (which shall be a Business Day).On the date of each Capital Purchase, upon satisfaction of the applicable conditions precedent set forth in Article III, the Purchaser shall make available to the Agent in accordance with the provisions of Section 2.05, not later than 11:00 a.m. (New York City time), in immediately available funds, an amount equal to the requested amount of such Capital Purchase, and the Agent will, upon receipt thereof, make such funds available to the Seller by 3:00 p.m. (New York City time) by wire transfer to the Seller’s Account; provided, that in no event shall the Purchaser make any Capital Purchase if, after giving effect thereto, either (i) the Purchaser Interest would exceed 100% or (ii) the aggregate outstanding Capital would exceed the Purchase Limit.The Agent shall deliver to the Seller promptly after the occurrence of each Capital Purchase written confirmation of the amount of such Capital Purchase and the date such Capital Purchase is effective. (c) Reinvestment Purchases.On each Business Day following the Effective Date until the Termination Date, but subject to Section 3.02 hereof, the Purchaser shall be automatically deemed to have made a Reinvestment Purchase with a Purchase Price equal to the aggregate amount of Collections, if any, which are allocated to the Purchaser Interests on such Business Day and are available to be released to the Seller in accordance with the terms of Section 2.04. (d) Purchase Price.The purchase price (the “Purchase Price”) (i) with respect to a Capital Purchase shall be equal to the amount requested by the Seller to be paid by the Purchaser pursuant to Section 2.02(a), and (ii) with respect to a Reinvestment Purchase shall be equal to the amount of Collections allocated to the Purchaser Interests and available to be released to the Seller in accordance with the terms of Section 2.04.The Purchase Price for a Capital Purchase may in no event be greater than the excess, if any, of (1) the lesser of (x) the Purchase Limit and (y) the Net Receivables Balance minus the Aggregate Reserves over (2) the aggregate amount of outstanding Capital (before giving effect to such Purchase). (e) Effect of Purchases.Upon each Purchase, the Seller sells, assigns and conveys an undivided percentage ownership interest in the Receivables Assets to the Agent for the benefit of the Purchaser, and the Purchaser hereby purchases and acquires such undivided percentage ownership interest.The parties hereto have structured this Purchase Agreement with the intention that each purchase of an undivided interest in Receivables Assets hereunder be treated 2 as a sale of such Receivables Assets by the Seller to the Purchaser, for all purposes, other than federal and state income tax purposes, and the Seller shall not take any action inconsistent with such ownership and shall not claim any ownership interest in the Purchaser Interest.Section 1-201 of the UCC provides that a “security interest” under the UCC .” also includes any interest of a buyer of accounts or chattel paper which is subject to Article 9 .” of the UCC.Whether the transactions contemplated hereby are characterized as a loan or as a sale, the Seller also hereby pledges and grants a “security interest” in and assigns to the Agent, for the benefit of the Purchaser, and to secure all amounts owing by the Seller to the Agent, the Purchaser and the Liquidity Providers hereunder, all of the Seller’s right and title to and interest in the Receivables Assets, including the Receivables, the Related Security and Collections, as security for any such loans which may be deemed to be made hereunder and for the payment and performance of all obligations and amounts payable to the Purchaser hereunder. (f) Prepayments.The Seller may, upon at least two (2) Business Days’ prior written notice to the Agent, prepay Capital in the minimum amount of $1,000,000 and increments of $100,000 in excess thereof by remitting cash to the Agent for application against Capital in the amount of such prepayment.The Seller agrees, upon not less than two (2) Business Days' prior written notice of any Breakage Amounts resulting from such prepayment, to indemnify the Purchaser and, if applicable, any Liquidity Provider, for any such Breakage Amounts.The Purchaser and the Liquidity Providers agree that they will use commercially reasonable efforts, under the then applicable conditions and circumstances, to invest the proceeds of any such prepayments in such manner as is reasonably expected to minimize any resulting Breakage Amounts, but subject in all events to such Person’s normal investment policies. Section 2.03. Yield and Fees; Tranche Periods.(a) All Capital shall, for purposes of calculating Yield, be allocated to one or more “Tranche Periods” as set forth in the definition of such term, and each such portion allocated to a particular Tranche Period is referred to herein asa “Tranche.”Yield shall accrue on the outstanding Capital on each day during a Tranche Period at the applicable Purchaser Rate.On each Settlement Date, the Seller shall pay to the Agent for the benefit of the Purchaser an amount equal to accrued and unpaid Yield with respect to all Capital outstanding during the immediately preceding Settlement Period from Collections in accordance with Section 2.04. (b) Each Tranche shall reflect the funding sources for the Capital associated therewith so that (i) there may be one or more Tranches, selected by the Agent, reflecting the portion of Capital funded by outstanding Liquidity Advances or by funding under the related agreement and (ii) there may be one or more Tranches allocated to the portion of the Capital funded by Commercial Paper Notes. All Capital shall be allocated to Tranches which bear interest at the CP Rate, unless the Agent determines that the Purchaser is unable, whether as a result of contractual restrictions, rating agency limitations or any other event or circumstance, to issue Commercial Paper Notes, or the Agent otherwise determines that funding in the commercial paper market for the size and maturity of such Tranche is unavailable. (c) On the Closing Date, the Seller shall pay to the Agent the fees set forth in the Fee Letter that are due and payable on such date, including the Arrangement Fee and reimbursement for all reasonable out-of-pocket costs and expenses, including any legal fees and disbursements, relating to the negotiation, preparation and closing of this Purchase Agreement. On each 3 Settlement Date, the Seller shall pay to the Agent an amount equal to the sum of the Program Fees, Commitment Fees and Additional Amounts with respect to the immediately preceding Settlement Period from Collections in accordance with Section 2.04. Section 2.04. Settlement Procedures. (a) Deemed Collections.If on any day the Outstanding Balance of a Receivable is reduced or cancelled as a result of a Dilution Factor, the Seller shall be deemed to have received on such day a Collection of such Receivable in an amount equal to the Outstanding Balance of such Diluted Receivable.If the Seller is on any day deemed to have received Collections pursuant to this Section 2.04(a), the Seller shall deposit an amount of funds equal to such deemed Collections into the Collection Account as and when required in accordance with Section 2.04(c) or (d) below. (b) Daily Allocation of Collections.Before the Termination Date, on each Business Day during a Settlement Period, the Servicer shall determine the Collections of Receivables received on such day and shall: (i) first, allocate to the making of a Reinvestment Purchase the amount required pursuant to Section 2.02(c) hereof; (ii) second, set aside on its books and records and hold in trust (but, prior to the occurrence of an Event of Termination, the Servicer shall not be required to segregate) for the Purchaser an amount equal to the product of (1) the aggregate of the Purchaser Interests, and (2) the amount of such Collections, for further application on the succeeding Settlement Date in accordance with Section 2.04(c) or (d) below; and (iii) third, pay the balance of such Collections, if any, to the Seller for its share of ownership therein. (c) Allocation of Collections on Settlement Dates Pre-Termination Date.On each Settlement Date before the Termination Date, the Servicer shall deposit into the Collection Account all Collections set aside and held in trust pursuant to Section 2.04(b)(ii) above during the immediately preceding Settlement Period, and the Agent shall apply all such Collections as follows: (i) first, in payment of the following amounts in the following order, for allocation to the relevant Affected Parties (or in the case of clause (5), the Servicer): (1) Yield for such Settlement Period, (2) Commitment Fees for such Settlement Period, (3) Program Fees for such Settlement Period, (4) Additional Amounts for such Settlement Period, and (5) Servicer Fees for such Settlement Period; (ii) second, if a Purchase Excess then exists, an amount equal to any Purchase Excess, to be applied in reduction of outstanding Capital; and (iii) third, to the Seller in payment of the Purchase Price for a Reinvestment Purchase. 4 (d) Allocation of Collections on Settlement Dates Post-Termination Date.On each Settlement Date on and after the Termination Date, the Servicer shall deposit into the Collection Account all Collections during the immediately preceding Settlement Period (other than amounts allocated to a Reinvestment Purchase occurring prior to the Termination Date), and the Agent shall apply all such Collections as follows: (i) first, in payment of accrued and unpaid Yield with respect to such Settlement Period; (ii) second, in payment of outstanding Capital; (iii) third, in payment of the following amounts in the following order, for allocation to the relevant Affected Parties, or in the case of clause (4), the Servicer (to the extent then accrued and unpaid): (1) Commitment Fees, (2) Program Fees, (3) Additional Amounts, and (4) Servicer Fees; (iv) fourth, in payment of any other amounts due and payable to the Affected Parties; and (v) fifth, following the Final Collection Date, the balance to the Seller. Section 2.05. Payments and Computations, Etc.All amounts to be paid or deposited by the Seller or the Servicer hereunder shall be paid or deposited in accordance with the terms hereof without setoff or counterclaim no later than 1:00 p.m. (New York City time) on the day when due in lawful money of the United States of America in immediately available funds to such account as the Agent may designate from time to time in writing.The Seller and the Servicer shall, to the extent permitted by law, pay to the Agent interest on all amounts not paid or deposited by such Person when due hereunder at 2% per annum above the Base Rate, payable on demand.Such interest shall be retained by the Agent except to the extent that such failure to make a timely payment or deposit has continued beyond the date for distribution by the Agent of such overdue amount to the Purchaser or the applicable Liquidity Provider, in which case such interest accruing after such date shall be for the account of, and distributed by the Agent to, the Purchaser or such Liquidity Provider.All computations of interest and all computations of Yield (other than Yield calculated with reference to the Base Rate, which shall be made on the basis of a year of 365/366 days, as applicable), Commitment Fees, Program Fees, Servicer Fees and Additional Amounts hereunder shall be made on the basis of a year of 360 days for the actual number of days (including the first but excluding the last day) elapsed.In no event shall any provision of this Purchase Agreement require the payment or permit the collection of Yield or interest in excess of the maximum permitted by applicable law.In the event that any payment hereunder (whether constituting a payment of Capital, Yield or any other amount) is rescinded or must otherwise be returned for any reason, the amount of such payment shall be restored and such payment shall be considered not to have been made. Section 2.06. Yield Protection.If due to either: (i) theintroduction of or any change (including, without limitation, any change by way of imposition or increase of reserve requirements) in or in the interpretation by any Governmental Authority of any law or regulation after the date hereof or (ii) the compliance by any Affected Party with any guideline or request 5 from any central bank or other Governmental Authority (whether or not having the force of law) after the date hereof (in both cases other than with respect to taxes which shall be governed exclusively by Section 2.08), there shall be an increase in the cost to such Affected Party of accepting, funding or maintaining any Purchase hereunder, then the Seller shall, from time to time, within five (5) Business Days of demand by the Agent, pay to the Agent for the account of such Affected Party (as a third party beneficiary, in the case of any Affected Party other than the Purchaser), that portion of such increased costs incurred or amounts not received, which the Agent reasonably determines is attributable to accepting, funding and maintaining any Purchase hereunder.In determining such amount, the Agent may use any reasonable averaging and attribution methods.The applicable Affected Party (i) shall submit to the Seller a certificate describing in reasonable detail the basis for and the calculation of such increased costs incurred or amounts not received, which certificate shall, in the absence of manifest error, be conclusive and binding for all purposes and (ii) shall use reasonable commercial efforts to take such steps as may be readily taken on its part to minimize such increased costs or amounts not received, and which would not entail any material expenditures on such Affected Party’s part or otherwise be materially disadvantageous to it, in each case in the sole discretion of such Affected Party. Section 2.07. Increased Capital.(a) If any Regulatory Change occurring after the date hereof affects or would affect the amount of capital required or expected to be maintained by such Affected Party or reduces the rate of return on such capital, or such Affected Party reasonably determines that as a result of such Regulatory Change the amount of such capital is increased by or based upon the existence of the Purchaser’s agreement to make or maintain Purchases hereunder and other similar agreements or facilities or the agreement of any Liquidity Provider to make funds available to the Purchaser based on its agreements hereunder, then, within five (5) Business Days of demand by such Affected Party or the Agent, the Seller shall pay to such Affected Party (as a third party beneficiary, in the case of any Affected Party other than the Purchaser) or the Agent for the account of such Affected Party from time to time, as specified by such Affected Party or the Agent, additional amounts sufficient to compensate such Affected Party in light of such circumstances, to the extent that such Affected Party or the Agent on behalf of such Affected Party reasonably determines such increase in capital to be allocable to the existence of the Purchaser’s agreements hereunder.A certificate describing in reasonable detail the basis for and calculation of such amounts submitted to the Seller by such Affected Party or the Agent, shall, in the absence of manifest error, be conclusive and binding for all purposes. (b) If any Affected Party shall incur any loss, cost or expense as a result of any reduction in Capital on any date other than a Settlement Date or as a result of the failure of any Capital Purchase to be made on the date specified in the applicable Capital Purchase Request for any reason, the Seller shall, upon demand by the Agent, pay the Agent for the account of such Affected Party the amount of such losses, costs and expenses. Such Affected Party shall submit to the Seller and the Agent a certificate as to such amounts, which certificate shall, in the absence of manifest error, be conclusive and binding for all purposes. Section 2.08. Taxes.(a) Any and all payments and deposits required to be made hereunder or under any instrument delivered hereunder by the Seller hereunder shall be made, in accordance with Section 2.05, free and clear of and without deduction for any and all present or future taxes, levies, imposts, deductions, charges or withholdings, and all liabilities with respect 6 thereto (except for net income taxes and franchise taxes that are imposed by the United States and franchise taxes and net income taxes that are imposed on such Affected Party by the State or States under the laws of which such Affected Party is organized or doing business (other than doing business solely by reason of having executed, delivered or performed its obligations, received payment or enforced its rights under this Purchase Agreement or any other Facility Document), or any political subdivision thereof (such non-excluded taxes, levies, imposts, deductions, charges and withholdings being “Indemnified Taxes”)).If the Seller or the Servicer shall be required by law to deduct any Indemnified Taxes from or in respect of any sum payable hereunder, (i) the Seller shall make an additional payment to such Affected Party in an amount sufficient so that, after making all required deductions (including deductions applicable to additional sums payable under this Section 2.08), such Affected Party receives an amount equal to the sum it would have received had no such deductions been made, (ii) the Seller or the Servicer, as the case may be, shall make such deductions and (iii) the Seller or the Servicer, as the case may be, shall pay the full amount deducted to the relevant taxation authority or other authority in accordance with applicable law and shall, within 30 days after the date of any payment of Indemnified Taxes, furnish to the Agent the original or a certified copy of a receipt evidencing payment thereof.The Seller shall, within ten days of demand from the Agent demonstrating the payment of Indemnified Taxes by an Affected Party, indemnify such Affected Party from and against, and pay to such Affected Party, the full amount of any such Indemnified Taxes so paid. (b) In addition, the Seller agrees to pay any present or future stamp or other documentary taxes or any other excise or property taxes or similar levies which arise from any payment made hereunder or under any instrument delivered hereunder or from the execution, delivery or registration of, or otherwise with respect to, this Purchase Agreement or any instrument delivered hereunder. (c) Each Affected Party which is not organized under the laws of the United States or any State thereof shall, within thirty (30) days after such Affected Party becomes a party to or obtains rights under this Purchase Agreement or changes its funding office to a location outside of the United States, and prior to any payment being made by the Seller to such Affected Party (or to such office), deliver to the Seller (i) an IRS Form W-8BEN or W-8ECI, (or any successor form), as applicable; and (ii) such other forms or certificates as may be required under the laws of any applicable jurisdiction (on or before the date that any such form expires or becomes obsolete), in each case that permit the Seller to make payments to, and deposit funds to or for the account of, such Affected Party hereunder and under the other Facility Documents without any deduction or withholding for or on account of any tax. To the extent permitted by law, each such Affected Party shall submit to the Seller (copied to the Agent) two updated, completed, and duly executed versions of: (i) all forms referred to in the previous sentence upon the expiry of, or the occurrence of any event requiring a change in, the most recent form previously delivered by it to the Seller or the substitution of such form; and (ii) such extensions or renewals thereof as may reasonably be requested by the Seller. If an Affected Party fails to comply with this Section 2.08(c), it shall not be entitled to any additional payment pursuant to Section 2.08(a) to the extent that such additional payments under Section 2.08(a) result from the failure to comply with this Section 2.08(c). 7 (d) If an Affected Party determines, in its sole discretion, that it has received a refund or credit of any amounts as to which it has been indemnified by the Seller pursuant to this Section 2.08, it shall pay over such refund or credit to the Seller net of all out-of-pocket expenses of such Affected Party and without interest (other than any interest paid by the relevant taxing authority with respect to such refund net of any applicable taxes payable in respect of such interest); provided, that the Seller, upon the request of such Affected Party, agrees to repay the amount paid over to the Seller (plus any penalties, interest or other charges imposed by the relevant taxing authority) to such Affected Party in the event such Affected Party is required to repay such refund to such taxing authority.This Section 2.08 shall not be construed to require any Affected Party to make available its tax returns (or any other information relating to its taxes which it deems confidential) to the Seller or any other Person. (e) If an Affected Party requests indemnification or repayment under this Section 2.08, a certificate describing in reasonable detail such amounts and the basis for such Affected Party’s demand for such amounts submitted to the Seller and the Servicer by such Affected Party shall be conclusive and binding for all purposes, absent manifest error. Section 2.09. Rights Under Sale Agreement.The Seller acknowledges that all of the Seller’s right, title and interest in, to and under the Sale Agreement are part of the Receivables Assets.Accordingly, the Seller agrees that, after an Event of Termination, the Agent shall have the sole right to enforce the Seller’s rights and remedies under the Sale Agreement, to receive all amounts payable to Seller thereunder or in connection therewith, to consent to amendments, modifications or waivers thereof, and to direct, instruct or request any action thereunder, but in each case without any obligation on the part of the Agent or the Purchaser or any of their respective Affiliates to perform any of the obligations of the Seller under the Sale Agreement.To the extent that the Seller enforces the Seller’s rights and remedies under the Sale Agreement, the Agent shall have the exclusive right to direct such enforcement by the Seller.The assignment to the Agent pursuant to this Section 2.09 shall terminate upon the Final Collection Date; provided, however, that the rights of the Agent pursuant to such assignment with respect to rights and remedies in connection with any indemnification or any breach of any representation, warranty or covenant made by any Originator in the Sale Agreement shall be continuing and shall survive any termination of such assignment. Section 2.10.Seller Call. (a) So long as no Event of Termination or Incipient Termination Event has occurred and is continuing, and upon the satisfaction of the additional conditions set forth in clause (b) below, Seller may, at its option, on any Settlement Date, repurchase all, but not less than all, of the Transferred Receivables and Related Security at a call price (the “Call Price”) equal to the sum of (i) the Purchaser’s Capital at such time, (ii) any and all accrued and unpaid Yield and any Yield to accrue on the Purchaser’s Capital to and including the next Settlement Date, and (iii) any and all other fees, indemnities, breakage costs, and any and all other costs or expenses then owing to the Agent, the Purchaser, any Affected Party or any Indemnified Party hereunder or under any other Facility Document.Seller shall give Agent written notice ten (10) Business Days prior to the Settlement Date that it will be making such repurchase.Seller shall remit the Call Price to or at the direction of Agent and such payment shall not be effective until indefeasibly received by the Agent in full in cash. 8 (b) The right of the Seller to make the repurchase set forth in clause (a) above is subject to the following conditions precedent: (i) both immediately before and after giving effect to the payment of the Call Price, the Seller is and will be Solvent; and (ii) the exercise of such repurchase would not be reasonably expected to have a material adverse effect on the Agent, any Purchaser, any Affected Party or any Indemnified Party. Payment of the Call Price constitutes a representation and warranty by the Seller and Servicer that the conditions specified above are then satisfied and will be satisfied after giving effect thereto. ARTICLE III CONDITIONS OF PURCHASES Section 3.01. Conditions Precedent to Initial Purchase.The Agent shall have received each of the documents, instruments, opinions and other agreements listed on Exhibit H as a condition precedent to the initial Purchase. Section 3.02. Conditions Precedent to All Purchases.Each Purchase (including the initial Purchase) by the Purchaser from the Seller shall be subject to the further conditions precedent that on the date of each Purchase, each of the following shall be true and correct on the date of each such Purchase both before and after giving effect to such Purchase: (a) The representations and warranties contained in Article IV are correct in all material respects on and as of such day as though made on and as of such date, except to the extent such representations and warranties are expressly limited to an earlier date, (b) No event has occurred and is continuing, or would result from such Purchase which constitutes an Event of Termination or in the case of Capital Purchases only would constitute an Event of Termination but for the requirement that notice be given or time elapse or both, and (c) In the case of a Capital Purchase, after giving effect to such Purchase, the aggregate outstanding Capital shall not exceed the lesser of (i) the Net Receivables Balance minus the Aggregate Reserves and (ii) the Purchase Limit. Each delivery of a Capital Purchase Request to the Agent, and the acceptance by the Seller of the Purchase Price with respect to any Purchase, shall constitute a representation and warranty by the Seller that, as of the date of such Purchase, both before and after giving effect thereto and the application of the proceeds thereof, each of the foregoing statements are true and correct. ARTICLE IV REPRESENTATIONS AND WARRANTIES 9 Section 4.01. Representations and Warranties of the Seller.The Seller represents and warrants, on and as of the date of each Purchase (including each Reinvestment Purchase), as follows, each and all of which shall survive the execution and delivery of this Purchase Agreement: (a) Due Formation and Good Standing.The Seller is a limited liability company duly organized, validly existing and in good standing under the laws of its jurisdiction of organization, the state of Delaware (which is Seller’s only state of organization).The Seller (i) is duly qualified to conduct business and is in good standing in each other jurisdiction in which the nature of its business requires it to be so qualified; (ii) has the requisite power (corporate or otherwise) and authority and the legal right to own, pledge, mortgage or otherwise encumber and operate its properties, to lease the property it operates under lease, and to conduct its business, in each case, as now, heretofore and proposed to be conducted; (iii) has all licenses, permits, consents or approvals from or by, and has made all filings with, and has given all notices to, all Governmental Authorities having jurisdiction, to the extent required for such ownership, operation and conduct; (iv) is in compliance with its organizational documents; (v) is in compliance with the applicable provisions of the Bank Secrecy Act as amended by Title III of the Patriot Act and the economic sanctions laws administered by OFAC; and (vi) is in compliance in all material respects with all other applicable provisions of law, subject to specific representations set forth herein regarding ERISA, tax and other laws. (b) Location of Chief Executive Office and Records.As of the Closing Date, the current location of the Seller’s chief executive office, principal place of business, other offices, and the locations of all Records (including originals of all Contracts and other agreements or instruments evidencing or otherwise giving rise to the Receivables) are set forth in Schedule 4.01(b). During the prior five years (or such shorter time as the Seller has been in existence), except as set forth in Schedule 4.01(b), the Seller has not been known as or used any other name (fictitious, trade or otherwise). In addition, Schedule 4.01(b) lists the organizational identification number issued by Seller’s state of organization or states that no such number has been issued and lists the federal employer identification number of the Seller. (c) Due Authorization and No Conflict.The execution, delivery and performance by it of this Purchase Agreement, the Sale Agreement and all other Facility Documents to which it is a party (i) are within its organizational powers; (ii) have been duly authorized by all necessary limited liability company or corporate action on its part; (iii) do not contravene any provision of such Person’s Charter Documents; (iv) do not violate any law, rule or regulation applicable to it; (v) do not conflict with (A) any material contractual restriction binding on it or its property or (B) any provision of the Credit Agreement binding on the Parent and its Subsidiaries; (vi) do not contravene any order, writ, judgment, award, injunction or decree binding on it or its property, and (vii) do not result in or require the creation of any Adverse Claim upon or with respect to any of its properties. (d) Governmental Consent. No authorization or approval or other action by, and no notice to or filing with, any Governmental Authority is required for the due 10 execution, delivery and performance by it of this Purchase Agreement, the Sale Agreement or any other agreement, document or instrument to be delivered by it hereunder, except for filings under the UCC necessary to perfect the interests granted hereunder and under the Sale Agreement and except as have been made or obtained on or before the Effective Date and thereafter will be in full force and effect. (e) Enforceability of Facility Documents.This Purchase Agreement, the Sale Agreement and the other Facility Documents to which it is a party have been duly executed and delivered on its behalf and constitute the legal, valid and binding obligation of it enforceable against it in accordance with their respective terms, subject to any applicable bankruptcy, insolvency, reorganization, moratorium or other similar law now or hereafter in effect relating to or affecting the enforceability of creditors’ rights generally and general equitable principles, whether applied in a proceeding at law or in equity. (f) Litigation.Except as set forth in Schedule 4.01(f), there are no actions, suits or proceedings pending, or to its knowledge threatened in writing, against it, or its property, in any court, or before any arbitrator of any kind, or before or by any Governmental Authority, which (i) assert the invalidity of any Facility Document or any action to be taken by it in connection therewith, (ii) seek to prevent the consummation of the transactions contemplated by this Purchase Agreement and the other Facility Documents or (iii) if adversely determined, would reasonably be expected to have a Material Adverse Effect.It is not in default with respect to any order of any court, arbitrator or Governmental Authority. (g) Accuracy of Information.No Investor Report, Investment Certificate, Capital Purchase Request, certificate, report or other information (including any schedule hereto) furnished by it to the Agent, the Purchaser or any Liquidity Provider in connection with this Purchase Agreement is or shall be inaccurate in any material respect as of the date it is dated (except as otherwise disclosed to the Agent, Purchaser or Liquidity Provider at such time). (h) Account Information.The names and addresses of all the Lock-Box Banks, together with the account numbers of the Lock-Box Accounts, are specified in Schedule 4.01(h) (or at such other Lock-Box Banks and/or with such other Lock-Box Accounts as have been notified to the Agent in accordance with Section 5.03(e)) and with respect to which all action required by Section 5.03(e) has been taken and completed.The Seller has directed or caused each Obligor to be directed to make payment to a Lock-Box Account listed in Schedule 4.01(h) for which there is an effective and binding Lock-Box Agreement.The Collection Account and the Lock-Box Accounts are the only accounts to which the Seller has directed Obligors to remit Collections of Receivables. (i) Perfection of Interest in Receivables and Receivables Assets; Eligibility.The Sale Agreement constitutes the only agreement under which the Seller acquires any Receivables.As of the time of each Purchase, each Receivable was acquired by the Seller free and clear of any Adverse Claim, and the Agent on behalf of the Purchaser has acquired a valid and perfected first priority ownership interest or security interest in each 11 Transferred Receivable and in the Related Security, Collections and other Receivables Assets with respect thereto, in each case free and clear of any Adverse Claim; and no effective financing statement or other instrument similar in effect, is filed in any recording office listing the Seller, or any Originator as debtor, covering any Transferred Receivable, Related Security, Collections or other Receivables Assets except such as may be filed in favor of the Agent (or in favor of the Originator and assigned to the Seller and then the Agent or in favor of the Seller and assigned to the Agent). (j) Solvency.Both before and after giving effect to (i) the transactions contemplated by this Purchase Agreement and the other Facility Documents and (ii) the payment and accrual of all transaction costs in connection with the foregoing, the Seller is and will be Solvent. No event of the type described in Section 7.01(g) has been commenced or to its knowledge threatened in writing against it. (k) Limited Business.Since its formation, the Seller has conducted no business other than (i) the purchase and receipt of Receivables and related assets from the Originators under the Sale Agreement, (ii) the assignment of Receivables Assets under this Purchase Agreement to finance any such purchases, and (iii) such other activities as are incidental to the foregoing.The Facility Documents are the only agreements to which the Seller is a party.The Seller does not own or hold, directly or indirectly, any capital stock or equity security of, or any equity interest in, any Person. (l) Taxes.The Seller has filed or caused to be filed all Federal, state and local tax returns which are required to be filed by it, and has paid or caused to be paid all taxes prior to such taxes becoming delinquent, other than any taxes or assessments the validity of which are being contested in good faith by appropriate proceedings. (m) ERISA.The Seller is in compliance with ERISA and Section 401 of the IRC and has not incurred and does not expect to incur any liabilities (except for premium payments arising in the ordinary course of business) payable to the PBGC under ERISA that would be reasonably expected to have a Material Adverse Effect. (n) Margin Regulations.The Seller is not engaged in the business of extending credit for the purpose of “purchasing” or “carrying” any “margin security,” as such terms are defined in Regulation U of the Federal Reserve Board as now and from time to time hereafter in effect (such securities being referred to herein as “Margin Stock”). The Seller owns no Margin Stock, and no portion of the proceeds of the purchase price for the Purchaser Interests sold hereunder will be used, directly or indirectly, for the purpose of purchasing or carrying any Margin Stock, for the purpose of reducing or retiring any indebtedness that was originally incurred to purchase or carry any Margin Stock or for any other purpose that might cause any portion of such proceeds to be considered a “purpose credit” within the meaning of Regulations T, U or X of the Federal Reserve Board. The Seller will not take or authorize to be taken any action that might cause any Facility Document to violate any regulation of the Federal Reserve Board. 12 (o) Nonapplicability of Bulk Sales Laws.No transaction contemplated by this Purchase Agreement or any of the Facility Documents requires compliance with any bulk sales act or similar law. (p) Investment Company Act.The Seller is not required to be registered as an “investment company” within the meaning of the Investment Company Act of 1940, as amended. (q) Nonconsolidation. (i) The Seller is a limited purpose entity whose activities are restricted in its Charter Documents to those activities expressly permitted hereunder and under the other Facility Documents and the Seller has not engaged, nor does it presently engage, in any activity other than those activities expressly permitted hereunder and under the other Facility Documents, nor has the Seller entered into any agreement other than this Purchase Agreement, the other Facility Documents and, with the prior written consent of the Purchaser and the Agent, any other material agreement necessary to carry out more effectively the provisions and purposes hereof or thereof. (ii) The Seller maintains records and books of account separate from that of Parent, ACCO and each Originator, holds annual meetings and otherwise observes organizational formalities, has a business office separate from that of Parent, ACCO and each Originator and to the extent that the Parent, ACCO or the Originators share office space or services, the associated costs will be fairly and reasonably allocated among them. (iii) The financial statements and books and records of the Seller, Parent, ACCO and the Originators reflect the separate corporate existence of the Seller. (iv) (A) The Seller maintains its assets separately from the assets of Parent, ACCO and each Originator (including through the maintenance of separate bank accounts and except for any Records to the extent necessary to assist the Servicer in connection with the servicing of the Transferred Receivables), (B) the Seller’s funds (including all money, checks and other cash proceeds) and assets, and records relating thereto, have not been and are not commingled with those of Parent, ACCO or any Originator, except for such commingling as is permitted under this Purchase Agreement and the other Facility Documents and (C) the separate creditors of the Seller will be entitled to be satisfied out of the Seller’s assets, prior to any value in the Seller becoming available to the Seller’s owners and the Seller shall not hold itself out as being liable for the debt of any other entity including Parent, ACCO and the Originators. (v) Except as otherwise expressly permitted hereunder, under the other Facility Documents and under the Seller’s Charter Documents, neither Parent, 13 ACCO nor any Originator (A) pays the Seller’s expenses, (B) guarantees the Seller’s obligations, or (C) advances funds to the Seller for the payment of expenses or otherwise. (vi) All business correspondence and other communications of the Seller are conducted in such Person’s own name, on its own stationery. (vii) The Seller does not act as agent for Parent, ACCO or any Originator, but instead each presents itself to the public as a limited liability company or a corporation, as the case may be, separate from each such member and independently engaged in the business permitted under such Person’s Charter Documents. (viii) The Seller maintains at least one independent manager, who (A) is not a Stockholder, director, officer, employee or associate, or any relative of the foregoing, of Parent, ACCO or any of its Subsidiaries or Affiliates (other than his or her service as independent director, special member or other similar capacity); (B) is not a beneficial owner at the time of the individual’s appointment, or at any time thereafter while serving in such capacity, of any voting securities of Parent, ACCO or any of their respective Subsidiaries or Affiliates; (C) is not affiliated with a significant customer, supplier or creditor of Parent, ACCO or any of their respective Subsidiaries or Affiliates; (D) is not affiliated with a company of which Parent, ACCO or any of their respective Subsidiaries or Affiliates is a significant customer or supplier; (E) does not have any significant personal services contract(s) with Parent, ACCO or any of their respective Subsidiaries or Affiliates (other than his or her service as independent director, special member or other similar capacity); and (F) is not a spouse, parent, sibling or child of any person describes in (A) through (E) above. (ix) The Charter Documents of the Seller require (A) the affirmative vote of the independent manager of the Seller before a voluntary petition under Section 301 of the Bankruptcy Code may be filed by the Seller, and (B) the Seller to maintain (1) correct and complete books and records of account separate from those of Parent, ACCO or any Originator and (2) minutes of the meetings and other proceedings of its Stockholders and board of directors or managers, as applicable. (r) Servicing Software.The Seller has all necessary licenses and rights to use the Servicing Software. (s) No Material Adverse Change.Except as otherwise disclosed to the Agent in writing prior to the Closing Date, since September 30, 2007, there has been no material adverse change in the Seller’s business, properties or financial condition, in the ability of the Seller to perform its obligations hereunder or under any other Facility Document or in the collectibility of the Receivables. 14 (t) Reasonably Equivalent Value; Protected Purchaser.The Seller has given reasonably equivalent value to the Originator in consideration for the transfer to the Seller by the Originator of the Receivables and the Related Security, and such transfer was not made for or on account of an antecedent debt owed by the Originator to the Seller.The Seller had no notice of any Adverse Claim with respect to the Receivables and the Related Security at the time of such transfer. (u) Sale of Goods.Each Receivable represents part or all of the sales price of merchandise, insurance or services within the meaning of Section 3(c)(5) of the Investment Company Act of 1940, as amended. Section 4.02. Representations and Warranties of the Servicer.ACCO, as Servicer, represents and warrants as to itself, on and as of the date of each Purchase (including each Reinvestment Purchase), as follows, each and all of which shall survive the execution and delivery of this Purchase Agreement: (a) Due Incorporation and Good Standing.The Servicer is a corporation duly organized, validly existing and in good standing under the laws of its jurisdiction of incorporation, the State of Delaware (which is the Servicer’s only state of incorporation).The Servicer (i) is duly qualified to conduct business and is in good standing in each other jurisdiction in which the nature of its business requires it to be so qualified except where the failure to so qualify or be in good standing, individually or in the aggregate, would not have or result in a Material Adverse Effect; (ii) has the requisite power (corporate or otherwise) and authority and the legal right to own, pledge, mortgage or otherwise encumber and operate its properties, to lease the property it operates under lease, and to conduct its business, in each case, as now, heretofore and proposed to be conducted; (iii) has all licenses, permits, consents or approvals from or by, and has made all filings with, and has given all notices to, all Governmental Authorities having jurisdiction, to the extent required for such ownership, operation and conduct except where the failure to have such licenses, permits, consents or approvals individually or in the aggregate, would not have or result in a Material Adverse Effect; (iv) is in compliance with its organizational documents; (v) is in compliance with the applicable provisions of the Bank Secrecy Act as amended by Title III of the Patriot Act and the economic sanctions laws administered by OFAC; and (vi) is in compliance with all other applicable provisions of law, including subject to specific representations set forth herein regarding ERISA, tax and other laws, except where the failure to comply, individually or in the aggregate, would not have or result in a Material Adverse Effect. (b) Location of Chief Executive Office and Records.As of the Closing Date, the current location of the Servicer’s chief executive office, principal place of business and the locations of all Records (including originals of all Contracts or other agreements or instruments evidencing or otherwise giving rise to the Receivables) are set forth in Schedule 4.02(b). (c) Due Authorization and No Conflict.The execution, delivery and performance by it of this Purchase Agreement, the Sale Agreement and all other Facility Documents to which it is a party (i) are within its corporate powers; (ii) have been duly 15 authorized by all necessary corporate action on its part; (iii) do not contravene any provision of its Charter Documents; (iv) do not violate any law, rule or regulation applicable to it; (v) do not conflict with any material contractual restriction binding on it or its property; (vi) do not contravene any order, writ, judgment, award, injunction or decree binding on it or its property, and (vii) do not result in or require the creation of any Adverse Claim. (d) Governmental Consent. No authorization or approval or other action by, and no notice to or filing with, any Governmental Authority is required for the due execution, delivery and performance by it of this Purchase Agreement, the Sale Agreement or any other agreement, document or instrument to be delivered by it hereunder, except for filings under the UCC hereto and except as have been made or obtained on or before the Effective Date and thereafter will be in full force and effect. (e) Enforceability of Facility Documents.This Purchase Agreement, the Sale Agreement and the other Facility Documents to which it is a party have been duly executed and delivered on its behalf and constitute the legal, valid and binding obligation of it enforceable against it in accordance with their respective terms, subject to any applicable bankruptcy, insolvency, reorganization, moratorium or other similar law now or hereafter in effect relating to or affecting the enforceability of creditors’ rights generally and general equitable principles, whether applied in a proceeding at law or in equity. (f) Litigation.Except as set forth in Schedule 4.01(f), there are no actions, suits or proceedings pending, or to its knowledge threatened in writing, against it or its property, in any court, or before any arbitrator of any kind, or before or by any Governmental Authority, which (i) assert the invalidity of any Facility Document or any action to be taken by it in connection therewith, (ii) seek to prevent the consummation of the transactions contemplated by this Purchase Agreement and the other Facility Documents or (iii) if adversely determined, would reasonably be expected to have a Material Adverse Effect.It is not in default with respect to any order of any court, arbitrator or Governmental Authority. (g) Accuracy of Information.No Investor Report, Investment Certificate, Capital Purchase Request, certificate, report or other information (including any schedule hereto) furnished by it to the Agent, the Purchaser or any Liquidity Provider in connection with this Purchase Agreement is or shall be inaccurate in any material respect as of the date it is dated (except as otherwise disclosed to the Agent, Purchaser or Liquidity Provider at such time). (h) Account Information.The names and addresses of all the Lock-Box Banks, together with the account numbers of the Lock-Box Accounts, are specified in Schedule 4.01(h) (or at such other Lock-Box Banks and/or with such other Lock-Box Accounts as have been notified to the Agent in accordance with Section 5.03(e)) and with respect to which all action required by Section 5.03(e) has been taken and completed.The Servicer has directed or caused each Obligor to be directed to make payment to a Lock-Box Account listed in Schedule 4.01(h) for which there is an effective and binding 16 Lock-Box Agreement.The Collection Account and the Lock-Box Accounts are the only accounts to which Collections of Receivables are remitted by Obligors. (i) Eligibility.Each Receivable included by the Servicer in the calculation ofthe Net Receivables Balance as notified by the Servicer to the Agent from time to time, including by any Investor Report or Investment Certificate, satisfies the requirements of eligibility contained in the definition of “Eligible Receivable.” (j) Servicing Software.The Servicer has all necessary licenses and rights to use the Servicing Software. (k) No Material Adverse Change.Except as otherwise disclosed to the Agent in writing prior to the Closing Date, since September 30, 2007, there has been no material adverse change in the Servicer’s business, properties or financial condition, in the ability of the Servicer to perform its obligations hereunder or under any other Facility Document or in the collectibility of the Receivables. ARTICLE V GENERAL COVENANTS Section 5.01. Affirmative Covenants of the Seller and the Servicer.From the Initial Purchase Date until the later of the Termination Date or the Final Collection Date, each of the Seller and the Servicer covenants and agrees, as to itself, unless the Agent shall otherwise consent in writing: (a) Compliance with Laws, Etc.Comply in all material respects with all applicable laws, rules, regulations and orders with respect to all Transferred Receivables and the agreements and documents related thereto. (b) Preservation of Corporate Existence.(i) Observe all procedures required by its Charter Documents, (ii) preserve and maintain its corporate existence, rights, franchises and privileges in the jurisdiction of its organization and (iii) with respect to the Servicer, maintain, preserve and protect all of its assets and properties necessary to the conduct of its business, including all licenses, permits, charters and registrations, except, in each case with respect to the Servicer, to the extent that the failure to do so could not reasonably be expected to result in a Material Adverse Effect, and qualify and remain qualified in good standing as a foreign corporation in each jurisdiction where the failure to preserve and maintain such rights, franchises, privileges and qualifications would have a Material Adverse Effect. (c) Offices; Books and Records; Audits. Each of the Seller and the Servicer shall (i) maintain and implement administrative and operating procedures (including an ability to recreate records evidencing the Transferred Receivables in the event of the destruction of originals) and keep and maintain all documents, books, records and other information necessary or advisable for the collection of all Transferred Receivables; (ii) from time to time upon five Business Days’ prior notice to it and during regular business hours, permit the Agent, or the Agent’s agents or representatives, (A) to have 17 access to all records, files, books of account, data bases and information pertaining to all Transferred Receivables and Related Security, including the Records, (B) to discuss matters relating to the Transferred Receivables or the Seller’s performance hereunder with any of its officers or employees having knowledge of such matters, and (C) to inspect, audit and to make extracts therefrom at the Seller’s expense, provided, however, that prior to an Event of Termination not more than one such audit or inspection per year shall be at the expense of the Seller, and provided further that no such prior notice shall be required if an Event of Termination has occurred and is continuing, and (iii) on an annual basis, cause to be delivered to the Agent, a report, substantially in the form of Exhibit I, prepared and delivered by the Servicer’s outside accountants with respect to agreed-upon procedures in accordance with Statement on Standards for Attestation Engagements No. 4, Agreed-Upon Procedures Engagements, comparing amounts set forth in the Investor Reports to supporting underlying documentation with the specific procedures and the adequacy thereof being agreed to by the Servicer and the Agent. (d) Performance and Compliance with Receivables and Credit and Collection Policy.At its expense timely and fully perform and comply, in all material respects, with (i) all provisions, covenants and other promises required to be observed by it under the Transferred Receivables and the related Contracts giving rise thereto and (ii) the Credit and Collection Policy in regard to each Transferred Receivable. (e) Collections.(i)Instruct all Obligors of Transferred Receivables to cause all Collections to be deposited directly to the Collection Account or one of the Lock-Box Accounts and, if it shall receive any Collections (including any Collections deemed received pursuant to Section 2.04(a)), remit such Collections to the Collection Account or a Lock-Box Account in accordance with Section 6.02, (ii) cause each Lock-Box Account to be subject to a Lock-Box Agreement in substantially the form of Exhibit E and (iii) prevent the deposit of any funds other than Collections in respect of Transferred Receivables into any of the Collection Account and Lock-Box Accounts and, to the extent that any such funds are nevertheless deposited into any of such Collection Account and Lock-Box Accounts, promptly identify any such funds and remit such funds to the owner thereof. (f) Offices; Location of Records; Change in Name or Jurisdiction of Organization.The Seller shall (i) keep its principal place of business and chief executive office (as such terms are used in the UCC) and the office where it keeps its Records concerning the Transferred Receivables at the address of the Seller set forth in
